DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/21 and 7/2/21 have been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 6/2/21, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-14, 17-18, 22-24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al. (US 2006/0139711) (of record) in view of Schwerdtner (US 2006/0055994).
Consider claim 1, Leister et al. disclose (e.g. figures 2-4) a method for generating holograms for encoding in a spatial light modulation device for a holographic display for representing a two- and/or three-dimensional scene, comprising:
-decomposing the scene into object points (the scene is broken down in to points P1-Pc) and encoded encoding in a hologram, which is subdivided into subholograms, in the spatial light modulation device (the scene is encoded onto the SLM HA),
-encoding object points into encoding regions on the spatial light modulation device (the scene is encoded into the SLM HA), and
-selecting a size and/or shape of an encoding region different than a size and/or shape of a subhologram, assigned to the encoding region (see figure 3, the size of the encoding region is modified in relation to a size/shape of the subhologram) [0095, 0244-0250].

Consider claim 2, the modified Leister et al. reference discloses (e.g. figures 2-4 of Leister) a method 1, wherein the value of the amplitude in the encoding region for the object point is reduced continuously toward the edge region of the encoding region (the amplitude is adjusted so that it has an adjustment toward the edge regions) [0082 of Leister].
Consider claim 3, the modified Leister et al. reference discloses (e.g. figures 2-4 of Leister) a method, wherein in the case of a field of view SF > 30 degrees, a virtual visibility region, which is formed parallel to the spatial light modulation device, is 
Consider claim 4, the modified Leister et al. reference discloses (e.g. figures 2-4 of Leister) a method wherein a subhologram is generated by means of a geometrical projection of a virtual visibility region in an observer plane through an object point onto the spatial light modulation device (see figure 3, the subholograms are generated as a geometrical projection to the OW from the SLM HA) [0091-0095 of Leister].
Consider claim 5, the modified Leister et al. reference discloses (e.g. figures 2-4 of Leister) a method, wherein, after the geometrical projection of the virtual visibility region onto the spatial light modulation device, setting the amplitude in the subhologram generated is set to a constant value for all pixels of the subhologram (the amplitude is controllable), respectively reducing the value of the amplitude continuously by a predefined value for pixels present in the edge region of the subhologram (the amplitude is adjusted so that it has an adjustment toward the edge regions), and increasing the subhologram in its extent by pixels in order to generate the encoding region for the object point (the encoding regions are modifiable, see figure 4), the value of the amplitude of these pixels being further reduced continuously up to a threshold value (a threshold value would exist where the display is no longer optimal) [0082-0095 of Leister].

reducing the subhologram is reduced in its extent by pixels in order to generate the encoding region for the object point (the scene is broken down into its object points),
setting the amplitude in the encoding region generated is-set to a constant value for all pixels of the encoding region (the amplitude is modifiable), and
respectively reducing the value of the amplitude continuously by a predefined value up to a threshold value for pixels present in the edge region of the encoding region (The amplitude is adjusted so that it has an adjustment toward the edge regions. A threshold value would exist where the display is no longer optimal) [0082-0095 of Leister].
Consider claim 7, Leister et al. does not explicitly disclose a value of 1% of the maximum amplitude in the encoding region is selected for the threshold value.  Although Leister does not disclose a specific threshold value, a threshold value must exist for the device to function as intended.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Leister to have the threshold value set at 1% in order to minimize crosstalk which reduces image quality.

Consider claim 14, the modified Leister et al. reference discloses (e.g. figures 2-4 of Leister) a method, wherein, in the case of a large distance of the object point with respect to the spatial light modulation device, and/or in the case of a small angle of the object point with respect to the virtual visibility region, the encoding region is determined from a subhologram which is calculated with a projection method (a projection method is disclosed) [0082-0095], in which
projecting the virtual visibility region (OW, observer window) is projected through the object point (object points P1-P3) onto the spatial light modulation device (SLM HA, spatial light modulator) and generating a subhologram,
allowing the subhologram to be extendible or reducible by pixels in order to generate the encoding region for the object point on the spatial light modulation device, encoding a phase function into the encoding region, and encoding an amplitude function into the encoding region in such a way that the object point is reconstructed with a predetermined intensity (the phase and amplitude is modifiable) [0082-0095 of Leister].

Consider claim 18, the modified Leister et al. reference discloses (e.g. figures 2-4 of Leister) a method, wherein the extent of the virtual visibility region is selected to be less than or equal to the extent of a diffraction order, particularly that where, in the case of a color reconstruction of the scene, the virtual visibility region is adapted in its extent to an extent of a diffraction order for the shortest wavelength used (the 1st diffraction order is used as the OW) [0090-0095 of Leister].

Consider claim 23, the modified Leister et al. reference discloses (e.g. figures 2-4 of Leister) a display, in particular a holographic display, representing a two-and/or three-dimensional scene, comprising at least one spatial light modulation device into which a hologram is encoded according to the method as claimed in claim 1 (SLM HA, the hologram is encoded into the SLM) [0082-0095 of Leister].
Consider claim 24, Leister et al. does not explicitly disclose a value of 1% of the maximum amplitude in the encoding region is selected for the threshold value.  Although Leister does not disclose a specific threshold value, a threshold value must exist for the device to function as intended.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Leister to have the threshold value set at 1% in order to minimize crosstalk which reduces image quality.
Consider claim 26, Leister et al. does not explicitly disclose that the distance of the object point with respect to the spatial light modulation device is less than 5% of the observer distance with respect to the spatial light modulation device for a display with a size of a virtual visibility region of more than 10 mm, or is less than 10% of the observer In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Leister to have the distance be selected as claimed in order to utilize routine experimentation to obtain workable ranges of operation.
Consider claim 27, Leister et al. does not explicitly disclose that the distance of the object point with respect to the spatial light modulation device is greater than or equal to 5% of the observer distance with respect to the spatial light modulation device for a display with a size of a virtual visibility region of more than 10 mm, or is greater than or equal to 10% of the observer distance with respect to the spatial light modulation device for a display with a size of a virtual visibility region of between 5 mm and 10 mm. Although Leister does not disclose a specific distance of the object point with respect to the spatial light modulation device, a relationship must exist for the device to function as intended.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of .
Claims 8-9, 19-21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al. (US 2006/0139711) (hereinafter Leister ‘711) (of record in view of Schwerdtner (US 2006/005994) as applied to claim 1 above, and in further view of Leister et al. (US 2011/0096381) (hereinafter Leister ‘381) (of record) .
Consider claim 8, the modified Leister ‘711 reference does not explicitly disclose that a bell-shaped amplitude profile is generated in the encoding region.  Leister ‘711, Schwerdtner and Leister ‘381 are related as holographic devices.  Leister ‘381 discloses a bell-shaped amplitude profile in the encoding region (the amplitude profile gradually decreases to the edges) [0025].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of modified Leister ‘711 reference to have the amplitude profile, as taught by Leister ‘381, in order to prevent interference of higher orders emitted by the light modulator.
Consider claim 9, the modified Leister ‘711 reference does not explicitly disclose an apodization function is encoded into the encoding region for the object point in the spatial light modulation device, or calculated values of the encoding region for the object point are multiplied by an apodization function, the apodization function having a maximum amplitude value in the central region of the encoding region and decreasing to a value of 0 toward the edge region of the encoding region.  Leister ‘711, Schwerdtner and Leister ‘381 are related as holographic devices.  Leister ‘381 discloses an apodization function is encoded into the encoding region for the object point in the spatial light modulation device, or calculated values of the encoding region for the object 
Consider claim 19, the modified Leister ‘711 reference discloses (e.g. figures 2-4 of Leister) a method, wherein, for calculation of the amplitude profile for the encoding region, transformation of the light propagation from the object point in an object plane into a complete diffraction order in the observer plane is carried out (the amplitude is adjusted so that it has an adjustment toward the edge regions) [0082-0095 of Leister].
However, the modified Leister ‘711 reference does not explicitly disclose that the amplitudes are set to a value of 0 in an edge section of the diffraction order in the observer plane in order to generate a virtual visibility region which is reduced in its size in the observer plane.  Leister ‘711, Schwerdtner and Leister ‘381 are related as holographic devices.  Leister ‘381 discloses the amplitudes are set to a value of 0 in an edge section of the diffraction order in the observer plane in order to generate a virtual visibility region which is reduced in its size in the observer plane (the amplitude profile gradually decreases to the edges) [0025].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Leister ‘711 reference to have the amplitude profile, as taught 
Consider claim 20, the modified Leister reference discloses a method, wherein the calculated values for the amplitudes in the diffraction order in the observer plane are multiplied by an apodization function, the extent of which is less than one diffraction order (Leister ‘381 discloses an apodization function in at least one diffraction order) [0011, 0025 of Leister ‘381].
Consider claim 21, the modified Leister et al. reference discloses a method, wherein a rectangle function, a Gaussian function or a cosine function is used as the apodization function (the amplitude profile of Leister ‘381 gradually decreases to the edges and is considered to be a Gaussian function.  It can also be a cosine function) [0006, 0025, 0088 of Leister ‘381].
Consider claim 25, the modified Leister ‘711 reference does not explicitly disclose that a bell-shaped amplitude profile is generated in the encoding region.  Leister ‘711, Schwerdtner and Leister ‘381 are related as holographic devices.  Leister ‘381 discloses a bell-shaped amplitude profile in the encoding region (the amplitude profile gradually decreases to the edges) [0025].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Leister ‘711 reference to have the amplitude profile, as taught by Leister ‘381, in order to prevent interference of higher orders emitted by the light modulator.
Claims 10-11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al. (US 2006/0139711) (of record) in view of Schwerdtner (US .
Consider claim 10, the modified Leister et al. reference discloses (e.g. figures 2-4 of Leister) a method wherein an encoding region is respectively calculated once by means of a Fourier transform for an object point at a particular depth with respect to the spatial light modulation device (Fourier transforms can be calculated) [0083-0095].  However, Leister does not explicitly disclose that the amplitude profile of the calculated subhologram is stored in a look-up table.  Leister, Schwerdtner and Zschau are related as holographic display devices.  Zschau discloses a method wherein the complex hologram values of the sub-hologram (SH) are determined with the help of at least one look-up table [0043].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Leister reference to utilize the look-up table, as taught by Zschau, in order to increase data transfer rates.
Consider claim 11, the modified Leister et al. reference discloses (e.g. figures 2-4 of Leister) a method wherein an encoding region is calculated once by means of a wave propagation method other than a Fourier transform, for an object point at different depths and in different lateral positions with respect to the spatial light modulation device (Fourier transforms can be calculated) [0083-0095].   However, Leister does not explicitly disclose that the amplitude profile of the calculated encoding region is stored in a look-up table. Leister, Schwerdtner and Zschau are related as holographic display devices.  Zschau discloses a method wherein the complex hologram values of the sub-hologram (SH) are determined with the help of at least one look-up table [0043].  It 
Consider claim 15, the modified Leister et al. reference discloses (e.g. figures 2-4 of Leister) a method wherein a limiting subhologram size is determined, and that where' for all object points whose subhologram sizes are greater than or equal to this limiting subhologram size, encoding regions are calculated from subholograms with the projection method (Fourier transforms can be calculated) [0083-0095].  However, Leister does not explicitly disclose that the for all object points whose subhologram sizes are less than this limiting subhologram size, encoding regions are calculated from subholograms with the Fourier transform method or with based on a look-up table.  Leister, Schwerdtner and Zschau are related as holographic display devices.  Zschau discloses a method wherein the complex hologram values of the sub-hologram (SH) are determined with the help of at least one look-up table [0043].  Accordingly, a look-up table could be utilized for object points whose subhologram sizes are less than this limiting subhologram size.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Leister reference to utilize the look-up table, as taught by Zschau, in order to increase data transfer rates.
Consider claim 16, the modified Leister et al. reference does not explicitly disclose that a value of 5 pixels is selected for the limiting subhologram size.  Although Leister does not explicitly disclose a number of pixels as a limiting subhologram size, it is considered to be within ordinary skill to select a minimum number of holograms. Note In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the number of pixels in order to balance computational requirements and image display quality.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872